Title: To George Washington from Tobias Lear, 20 May 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            George Town [D.C.] May 20th 1795
          
          Shares may at this moment be bought in Alexandria Bank at par—and those of the Bank of Columbia at one per Cent under par. The Shares of the Alexandria Bank are 200 dollars each— and a dividend, of 6 Months interest at the rate of 9 or 10 per Cent per Annum will take place in July; but the present want

of Cash operates to keep the shares down altho’ the period of receiving the interest is so near at hand. 30 dollars pr share has been paid on the shares of the Columbia Bank—and another payment of ten dollars on each share will be made in June. I would advise to invest in both Banks. Should you conclude to purchase, and will let me know the number of Shares you wish in each I will obtain them. The difference between purchasing with Cash & a Credit of 60 days is at least 3 per cent. With the most sincere attachment & perfect respect, I have the honor to be my dear Sir, Your affectionate & faithful friend
          
            Tobias Lear
          
          
            P.S. Since writing & closing this letter, Your respected favor of the 17th inst. has been received—and the directions therein contained shall be attended to.
            
              T.L.
            
          
        